Citation Nr: 0400420	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the net worth of the appellant is excessive for the 
receipt of death pension benefits with special monthly 
pension.



ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 
1942 to August 1945.  He died in March 1993.  The appellant 
is his widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) that denied the appellant's claim for 
death pension benefits with special monthly pension on the 
basis that she had countable assets sufficient to pay her 
living expenses.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the claim at issue in this case.

2.  The appellant has reported over $113,000 in cash assets 
as of April 2001, and $83,000 as of February 2003.  In 
addition, she receives $1151.00 per month in Social Security 
benefits.

3.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance.


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of 
death pension benefits.  38 U.S.C.A. §§ 1543, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.274, 
3.275 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The VCAA also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, the Board finds that the VA's 
duties, as set out in the VCAA, have been fulfilled.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§5102 and 5103 (West 2002).  In the 
present case, the appellant was notified of the evidence 
required for a grant of her claim by letters dated in July 
2001 and November 2001.  The Board notes that in July 2001, 
the RO sent a letter to the appellant in which it requested a 
report of her assets.  In response to this letter, the 
appellant submitted the requested information to the RO, who 
subsequently denied her claim.  Following its denial of her 
claim, the RO sent the appellant a letter dated in November 
2001 in which it detailed the reasons behind its denial of 
her claim for death pension benefits.  The appellant 
responded to this letter by contending that her net worth had 
decreased by $26,000 over the past year, and, therefore, the 
RO should grant her application for death pension benefits.  
Specifically, she claimed that from April 2001 to November 
2001, her net worth has decreased from $113, 000 to 
$86,994.16.  She contended that this change in her net worth 
demonstrated that her yearly living expenses totaled $26,000 
per year.  She further argued that since she had four older 
sisters, who were still living, as well as a mother, who had 
died at the age of 94, the RO should consider that she would 
live for many more years.  

The appellant requested a review of her claim by a Decision 
Review Officer (DRO), who also denied her claim.  
Subsequently, the appellant appealed and attached a letter 
dated in January 2003, in which she explained that the source 
of her $113,000 in assets was from the sale of her home as 
well as a small savings account.  

After a thorough review of the correspondence between the RO 
and the appellant, the Board concludes that the appellant was 
adequately informed of the information and evidence needed to 
substantiate her claim, and, therefore, the requirements of 
the VCAA were satisfied.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  The Board finds that the July 2001 and 
November 2002 letters informed the veteran of the evidence 
necessary to substantiate her claim.  The appellant has not 
identified any additional pertinent evidence that VA should 
obtain.  As a result, the Board finds that VA has complied 
with all obligations to inform the appellant of the 
applicable laws and regulations and with all duties to assist 
the appellant in the development of the death pension issue 
discussed above.  Thus, a remand for additional notice to the 
appellant or for additional assistance in developing evidence 
to support the claim is not necessary.

In addition, the Board also notes that the appeal has been 
advanced on the Board's docket due to the advanced age of the 
appellant.  In this case, the RO made a decision on the 
appellant's April 2001 claim in November 2001, and the case 
is now in appellate status.  Under these circumstances, a 
remand for further technical compliance with the provisions 
of the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development of this claim 
and delay to the appellant are not warranted.


II.	Legal Criteria/Analysis

After a thorough review of the evidence of record, the Board 
finds that the net worth of the appellant's estate precludes 
the payment of death pension benefits, to include special 
monthly pension benefits.

The statutes and regulations governing pension provide that 
pension shall be denied or discontinued when the corpus of 
the estate is such that under all the circumstances, 
including consideration of annual income, it is reasonable 
that some part of the corpus of such estate be consumed for 
the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a)(1) 
(West 2002); 38 C.F.R. § 3.274(c) (2003).  The terms "corpus 
of estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life.  38 C.F.R. §§ 
3.263(b), 3.275(b) (2003).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. § 
3.275(d) (2003).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 4.3 (2003).  When the positive 
and negative evidence relating to an appellant's claim are in 
approximate balance, the appellant.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).

With the above criteria in mind, the relevant evidence will 
be summarized.  The appellant submitted an application for VA 
death pension benefits to the RO in April 2001.  The 
appellant reported monthly Social Security income of $1151.  
She reported yearly interest/dividend income of $0.  The 
appellant reported that she had $113,000 in stocks and bonds.  
In a subsequent letter dated in February 2003 and attached to 
her Form 1-9, however, she explained that the $113,000 was 
not invested in stocks and bonds, but rather represented her 
liquid assets, which resulted from the sale of her house and 
a small savings account.  She did not mention any dependents.  
She also reported $50.00 per month in Medicare benefits.

In July 2002 the appellant also submitted a document 
detailing her monthly expenses.  She reported that she paid 
$2295 a month for her assisted living residential home.  The 
claim file also contains a letter from the Executive Director 
of the appellant's assisted living facility, which certifies 
the accuracy of this figure.  In addition, the appellant 
reported monthly expenses of $111 for health insurance; $30 
for food; $25 for clothing; $150.00 for personal items; and 
$29.00 in telephone bills.  She further reported $2822 in 
yearly "prescribed medical expenses" which were not covered 
by Medicare.   

In November 2002, the appellant reported approximately: $3982 
in cash/non-interest bearing accounts; $9921 in interest 
bearing bank accounts and  $73,090 in Certificates of Deposit 
totaling $86,993.  

A corpus of estate determination was made by the RO in 
November 2001, which appears to have overestimated the 
appellant's monthly expenses.  Nevertheless, the RO concluded 
that the appellant was able to meet her monthly expenses and 
basic needs without VA benefits and denied her claim.

The appellant submitted a notice of disagreement (NOD) in 
November 2002.  She stated that as of the date of her NOD she 
had $86,994 in liquid assets.  The appellant asserted that 
this $26,000 decrease in her assets was from April 2001 to 
November 2002.  She asserted that her life savings were being 
depleted at a fast rate.

In reaching its determination as to whether the appellant is 
entitled to death pension benefits, the Board must determine 
whether it is reasonable for a portion of the appellant's 
estate to be consumed to provide for the appellant's 
maintenance.  The Board notes that the latest net worth 
figure supplied by the appellant in February 2003 indicates 
that she had fungible assets of $83,000 that were readily 
available for meeting her living expenses.  The documentation 
submitted by the appellant shows that her combined medical 
and living expenses total approximately $2640 per month, with 
an additional yearly medical expense of approximately of 
$2822.  The appellant reported an income of over $1201 per 
month, including Social Security and Medicare benefits.  

Based upon a review of the evidence, the Board finds by a 
preponderance of evidence that the evidence of record 
demonstrates that the appellant has ample assets that may be 
used to meet her remaining living expenses of approximately 
$2875 per month.  The Board notes that the appellant's 
reported monthly expenses exceed her reported monthly income.  
Nonetheless, although her liquid assets will be depleted over 
time, her combined assets are sufficient to meet her 
necessary living expenses.  At the current reported rate of 
depletion, the assets would be sufficient to meet her 
reported expenses until at least December 2006.  

The Board notes that there is no evidence which demonstrates 
that the appellant's assets are significantly less than she 
reported or that her living and medical expenses are more 
than reported.  Thus, although sympathetic to the appellant's 
claim, the Board concludes that the appellant's corpus of 
estate is excessive for purpose of eligibility for VA death 
pension benefits.  

If significant changes arise in her net worth, the appellant 
may again submit a claim, with updated income information, in 
an effort to receive VA pension benefits.  However, based 
upon the current record, the Board finds that the appellant's 
net worth is of sufficient size such that some portion of it 
should be consumed to defray the costs of her maintenance.  
Accordingly, the Board concludes that the appellant's net 
worth currently is a bar to her receipt of death pension 
benefits, including 


	(CONTINUED ON NEXT PAGE)

special monthly pension.  38 U.S.C.A. § 1543 (West 2002); 38 
C.F.R. §§ 3.274, 3.275 (2003).


ORDER

The appellant's net worth is a bar to the receipt of improved 
death pension benefits, including special monthly pension.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



